[Cite as State ex rel. Williams v. Hunter, 138 Ohio St. 3d 511, 2014-Ohio-1022.]




  THE STATE EX REL. WILLIAMS, APPELLANT, v. HUNTER, JUDGE, APPELLEE.
[Cite as State ex rel. Williams v. Hunter, 138 Ohio St. 3d 511, 2014-Ohio-1022.]
Procedendo—Sentencing entries alleged not to be final, appealable orders—
        Failure to raise issue of finality in previous appeals precludes relief in
        procedendo—Judgment denying writ affirmed.
    (No. 2013-1269—Submitted January 7, 2014—Decided March 20, 2014.)
        APPEAL from the Court of Appeals for Summit County, No. 26882.
                                 ____________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing
appellant Cameron D. Williams’s petition for a writ of procedendo to compel
appellee, Judge Judy Hunter of the Summit County Court of Common Pleas, to
resentence him and issue a final, appealable sentencing order in Williams’s
criminal case.
        {¶ 2} Williams made or could have made these same claims in previous
appeals, and they are therefore res judicata.
                                            Facts
        {¶ 3} A jury convicted Williams in March 2008 of a number of offenses,
including two counts of aggravated murder with capital specifications. Judge
Hunter merged the aggravated-murder convictions and another conviction for
murder.     For these and other counts, the total sentence imposed was life
imprisonment with parole eligibility after 69 years. The Ninth District Court of
Appeals reversed a conviction for violating a protection order but otherwise
affirmed. State v. Williams, 9th Dist. Summit No. 24169, 2009-Ohio-3162. While
that appeal was pending, Judge Hunter denied a petition for postconviction relief.
                              SUPREME COURT OF OHIO




         {¶ 4} Williams then filed a number of motions, including one for a new
trial and one to dismiss an aggravated-burglary count, both of which were denied.
He did not appeal the order denying the motion for a new trial, and his appeal of
the order denying the motion to dismiss was dismissed when he failed to file a
brief.   He also filed a motion for resentencing, arguing that he had been
improperly sentenced on allied offenses of similar import. That motion was
denied. The court of appeals affirmed the denial on the basis that the motion was
in fact an impermissible successive postconviction petition. State v. Williams, 9th
Dist. Summit No. 25879, 2011-Ohio-6141.
         {¶ 5} In August and December 2011, Williams filed additional motions
for resentencing and for a final, appealable order, which were denied as barred by
res judicata and by the prohibition against successive petitions for postconviction
relief. The court of appeals affirmed. State v. Williams, 9th Dist. Summit No.
26353, 2012-Ohio-4140.
         {¶ 6} Next, Williams filed the action that is now before this court: a
petition in the court of appeals for a writ of procedendo to order Judge Hunter to
conduct a new sentencing hearing and issue a final, appealable order. He argued
that the entry of March 21, 2008, which set forth the jury’s sentencing
recommendations on the capital counts after the mitigation phase of the trial, was
not final because it did not dispose of all counts. He also argued that the entry of
March 25, 2008, which set forth the verdicts and sentence, was not final because
it failed to include the findings of the mitigation phase of the trial.
         {¶ 7} Judge Hunter moved to dismiss on the basis of res judicata and
mootness. The court of appeals granted the motion to dismiss, and this appeal
followed.
                                   Legal Analysis
         {¶ 8} To be entitled to a writ of procedendo, Williams must show a clear
legal right to require the court to proceed, a clear legal duty on the part of the



                                           2
                                January Term, 2014




court to proceed, and the lack of an adequate remedy in the ordinary course of the
law. State ex rel. Brown v. Luebbers, 137 Ohio St. 3d 542, 2013-Ohio-5062, 1
N.E.3d 395, ¶ 10. A writ of procedendo is proper when a court has refused to
enter judgment or has unnecessarily delayed proceeding to judgment. State ex rel.
Crandall, Pheils & Wisniewski v. DeCessna, 73 Ohio St. 3d 180, 184, 652 N.E.2d
742 (1995). Here, Williams claims that Judge Hunter has failed to move forward
with a new sentencing hearing and to issue “a final appealable order that Williams
can appeal.”
       {¶ 9} Williams cannot prevail because he has raised these finality issues
before and had an adequate remedy by way of appeal in previous cases. He could
have, but did not, raise the issue in his direct appeal. He raised the finality issue
again in his 2011 motions for resentencing and for a final, appealable order. In
short, Williams is not entitled to a writ because he has not demonstrated any of
the three prerequisites: a clear right to the requested relief, a clear duty on Judge
Hunter’s part to provide it, and the lack of an adequate remedy at law.
       {¶ 10} We affirm.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ____________________
       Cameron D. Williams, pro se.
       Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Richard
S. Kasay, Assistant Prosecuting Attorney, for appellee.
                          _________________________




                                         3